19-10412-jlg         Doc 1449        Filed 09/30/19         Entered 09/30/19 17:33:59             Main Document
                                                          Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re                                                                :     Chapter 11
                                                                     :
DITECH HOLDING CORPORATION, et al.,                                  :     Case No. 19-10412 (JLG)
                                                                     :
                             Debtors.1                               :     (Jointly Administered)
                                                                     :
-------------------------------------------------------------------- X

            NOTICE OF (I) ENTRY OF ORDER CONFIRMING THIRD AMENDED
             JOINT CHAPTER 11 PLAN OF DITECH HOLDING CORPORATION
        AND ITS AFFILIATED DEBTORS, (II) OCCURRENCE OF EFFECTIVE DATE,
       AND (III) FINAL DEADLINE FOR FILING ADMINISTRATIVE EXPENSE CLAIMS

          PLEASE TAKE NOTICE THAT:

          1.        On September 22, 2019, Ditech Holding Corporation and its affiliated debtors in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed the Third Amended Joint Chapter 11 Plan of

Ditech Holding Corporation and its Affiliated Debtors (ECF No. 1326) (the “Third Amended Plan”). On

September 26, 2019, the Court entered the Order Confirming Third Amended Joint Chapter 11 Plan of

Ditech Holding Corporation and its Affiliated Debtors (ECF No. 1404) (the “Confirmation Order”).2

          2.        The Third Amended Plan and Confirmation Order may be viewed at no charge at the

website of the Debtors’ claims and noticing agent, Epiq Corporate Restructuring, LLC (“Epiq”) at

https://dm.epiq11.com/ditech          or     for    a    fee     on      the   Bankruptcy    Court’s     website     at

http://www.deb.uscourts.gov.



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
      Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
      (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
      Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
      Third Amended Plan, the Confirmation Order, that certain Asset Purchase Agreement by and among Ditech
      Holding Corporation, Ditech Financial LLC, and New Residential Investment Corp., dated June 17, 2019 (as
      amended, modified, and supplemented from time to time), or as the context otherwise requires.




WEIL:\97149992\8\41703.0008
19-10412-jlg         Doc 1449      Filed 09/30/19      Entered 09/30/19 17:33:59            Main Document
                                                     Pg 2 of 3


          3.        All conditions precedent to the Effective Date (as defined in the Third Amended Plan) have

been satisfied or waived as provided in Article IX of the Third Amended Plan, such that the Third Amended

Plan was substantially consummated, and the Effective Date occurred, at 12:01 a.m. on September 30, 2019.

          4.        In accordance with the Transaction Accounting Principles, the Purchase Price for the

mortgage servicing rights included in the Forward Sale Transaction with the Forward Buyer will be

determined utilizing interest rates as of 3:00 p.m. (Prevailing Eastern Time) on September 30, 2019.

          5.        As set forth in the Confirmation Order, all persons and entities that hold an Administrative

Expense Claim (as defined in the Third Amended Plan) shall file a proof of such claim in writing or

electronically in accordance with the instructions herein so that it is received on or before November 11,

2019 at 5:00p.m. (Prevailing Eastern Time) (the “Administrative Claims Bar Date”). Proofs of claim

will be deemed filed only when actually received at the addresses listed below or via the Electronic Filing

System (as defined herein) on or before the Administrative Claims Bar Date.

IF BY U.S. POSTAL SERVICE MAIL OR OVERNIGHT DELIVERY:

 Ditech Holding Corporation, Claims Processing              Ditech Holding Corporation, Claims Processing
 Center                                                     Center
 c/o Epiq Corporate Restructuring, LLC                      c/o Epiq Corporate Restructuring, LLC
 P.O. Box 4421                                              10300 SW Allen Blvd.
 Beaverton, OR 97076-4421                                   Beaverton, OR 97005

IF DELIVERED BY HAND:

 Ditech Holding Corporation,              Ditech Holding Corporation,        United States Bankruptcy Court
 Claims Processing Center                 Claims Processing Center           for the Southern District of New
 c/o Epiq Corporate Restructuring,        c/o       Epiq      Corporate      York
 LLC                                      Restructuring, LLC                 One Bowling Green
 777 Third Avenue, 12th Floor             10300 SW Allen Blvd.               New York, NY 10004
 New York, NY 10017                       Beaverton, OR 97005

IF ELECTRONICALLY: The website established by Epiq using the interface available on such website
located at http://dm.epiq11.com/Ditech (the “Electronic Filing System”) and following the instructions
provided.




                                                        2
WEIL:\97149992\8\41703.0008
19-10412-jlg         Doc 1449   Filed 09/30/19     Entered 09/30/19 17:33:59   Main Document
                                                 Pg 3 of 3


FAILURE TO FILE AND SERVE SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM
TIMELY AND PROPERLY SHALL RESULT IN SUCH CLAIM BEING FOREVER BARRED
AND DISCHARGED. IF FOR ANY REASON ANY SUCH ADMINISTRATIVE EXPENSE
CLAIM IS INCAPABLE OF BEING FOREVER BARRED AND DISALLOWED, THEN THE
HOLDER OF SUCH CLAIM SHALL IN NO EVENT HAVE RECOURSE TO ANY PROPERTY
BEING DISTRIBUTED PURSUANT TO THE THIRD AMENDED PLAN.

Dated: September 30, 2019
       New York, New York

                                          /s/ Sunny Singh           .
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Sunny Singh

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                                   3
WEIL:\97149992\8\41703.0008
